DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 13, 2020 has been entered.

Priority
Acknowledgement is made to applicants claim to priority to foreign application No. DE102015012996.1 filed October 8, 2015.

Status of Claims
This Office Action is responsive to the Appeal Brief filed on October 13, 2020. Wherein claims 1-2 and 4-19, filed January 8, 2020, are presently pending in this application. 
Claims 1-13 and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over DeVries et al. (U.S. Pub. No. 2005/0051168) in view of Kotera et al. (U.S. Pub. No. 2008/0007538) in view of Chen et al (U.S. Pub. No. 2012/0313887).  Claim 14 was previously rejected further in view of Tanaami (U.S. Pub. No 2011/0221702). The Appeal Conference reviewed the arguments presented by Applicant in the Appeal Brief filed October 13, 2020 and determined prosecution will be reopened with new grounds of rejection, shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicant’s lack of an information disclosure statement submission. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries et al. (U.S. Pub. No. 2005/0051168; hereinafter: “DeVries”) in view of Tanaka et al. (U.S. Pub. No. 2011/0234545; hereinafter: “Tanaka”) as evidenced by 3M™ Optically Clear Adhesives 8171 • 8172 Technical Data Sheet (hereinafter: “8171 Data Sheet”).
Regarding Claim 1, DeVries discloses a ventilator comprising a housing (100) having a touch screen display controller (106; ¶¶ 0032-0033; Fig. 1; Examiner notes: the use of the alternative language “or” in the transitional phrase (i.e. comprising “or” consists of) requires that claim to be examined either as inclusive or exclusive to additional unrecited elements.  The claim and those depending therefrom have been examined as inclusive. See MPEP: 2111.03). 
DeVries does not specifically disclose the ventilator wherein the display area comprises a control film having at least one control element, the control film being optically transparent in 
Tanaka teaches a touch apparatus comprising a control film [5, 10, 13, 14, 15, 60; Fig. 4-5, 6(c)-6(h); ¶¶ 0040, 0059] having at least one control element [35, 40, 95, 97; Fig. 4-5, 6(c)-6(h), 7; ¶¶ 0040, 0059, 0080-0082], the control film being optically transparent in a section [13, “nominal touch region”; Fig. 5, 6(d), 7; ¶¶ 0040, 0059, 0069] thereof and opaque in a section [60; Fig. 4-5, 6(c)-6(h); ¶¶ 0061-0064] thereof, at least the optically transparent section of the control film being connected by an optically clear first adhesive element [¶¶ 0059, 0069; See 8171 Data Sheet: Pg. 3, Left side, First bullet]; with a display [25; Fig. 4-5, 6(c)-6(h); ¶ 0059] lying therebelow [Fig. 4; ¶¶ 0059, 0075; Examiner notes: Tanaka discloses the display (25; Fig. 4) as being optically bonded to back surface (15; Fig. 4) of the control film (5; Fig. 4) by the 3M™ Optical Clear Adhesive 8171-optically transparent bonding material (see 8171 Data Sheet), such that the images on the display are visible through substrate {control element, 5; Fig. 4-5, 6(c)-6(h)} in the transparent section (13; Fig. 5, 6(d), 7).] and the opaque section, at least in part, being connected by a second adhesive element (“double sided adhesive”; ¶ 0075) with a housing [57, 61, 63, 71, 77; Fig. 6(e)-6(f); ¶ 0074] lying therebelow [Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  Tanaka clearly depicts the opaque section {60; Fig. 6(e)-6(f)} directly connected to the housing {63; Fig. 6(e)-6(f)} and describes the housing {63; Fig. 6(e)-6(f)} as having double sided adhesive applied to fasten to the back surface {15; Fig. 6(e)-6(f)} of control element {5; Fig. 6(e)-6(f)}. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Tanaka 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the touch screen display of DeVries to include the control film having at least one control element, the control film being optically transparent in a section thereof and opaque in a section thereof, the optically transparent section of the control film being connected by the optically clear first adhesive element with the display lying therebelow and the opaque section, at least in part, being connected by the second adhesive element with the housing of the medical ventilator lying therebelow as taught by Tanaka for the purpose of providing a touch sensitive surface that has minimal optical degradation of the displayed image (See Tanaka: ¶ 0004).
Regarding Claim 2, the modified device of DeVries discloses the touch screen display controller wherein the display is an LED display [See Tanaka: 25; ¶ 0069; Fig. 6(e)-6(f)] with a pane surface [See Tanaka: 10; Fig. 6(e)-6(f)].
Regarding Claim 4, the modified device of DeVries discloses the touch screen display controller wherein the first adhesive element is an optically clear double-sided adhesive tape [See 8171 Data Sheet: Pg. 3, Left side, Tenth (Last) bullet] with a light transmission of greater than 95% (See 8171 Data Sheet: Pg. 3, Left side, First bullet).
Regarding Claim 5, the modified device of DeVries discloses the touch screen display controller wherein the optically clear double-sided adhesive tape forming the first adhesive element is arranged over a whole area between display and film [See Tanaka: Fig. 4; ¶¶ 0040, 0059, 0069; Examiner notes: Tanaka discloses the first adhesive bonding the display (25; Fig. 4) to the entire “nominal touch region” i.e. the optically transparent section {13; Fig. 5, 6(d), 7}.].
Regarding Claim 6, the modified device of DeVries discloses the touch screen display controller wherein the optically clear double-sided adhesive tape comprises an acrylate adhesive 
Regarding Claim 7, the modified device of DeVries discloses the touch screen display controller wherein the adhesive element forming the first adhesive element is an optically clear adhesive [¶¶ 0059, 0069; See 8171 Data Sheet: Pg. 3, Left side, First bullet] which has a light transmission of greater than 95% (See 8171 Data Sheet: Pg. 3, Left side, First bullet) and fills a space between the film and the display [See Tanaka: Fig. 4; ¶¶ 0040, 0059, 0069; Examiner notes: Tanaka discloses the first adhesive bonding the display (25; Fig. 4) to the entire “nominal touch region” i.e. the optically transparent section {13; Fig. 5, 6(d), 7}.].
Regarding Claim 9, the modified device of DeVries discloses the touch screen display controller wherein the control film has an integral structure and thus provides a continuous surface [See Tanaka: Fig. 6(e)-6(f), 7].
Regarding Claim 10, the modified device of DeVries discloses the touch screen display controller wherein the control film is adhesively bonded, over a whole area thereof, onto a surface of the medical ventilator pointing to a user [See DeVries: Fig. 1, See Tanaka: Fig. 6(e)-6(f); ¶¶ 0059, 0069; Examiner notes: DeVries discloses a docking cradle (See DeVries: 200) that is angled such that a patient can view the display (See DeVries: ¶¶ 0038-0039)].
Regarding Claims 11-13, the modified device of DeVries discloses the touch screen display controller wherein the control film covers the entirety of a surface (A, Fig. A annotated below) of the medical ventilator pointing to a user [See DeVries: Fig. 1; See Tanaka: Fig. 6(e)-6(f); ¶¶ 0059, 0069; Examiner notes: DeVries discloses a docking cradle (See DeVries: 200) that is angled such that a patient can view the display (See DeVries: ¶¶ 0038-0039)].

    PNG
    media_image1.png
    517
    484
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of DeVries.

Regarding Claim 15, DeVries discloses a method for producing a control and display area for a medical ventilator comprising using a housing (100) having a touch screen display controller (106; ¶¶ 0032-0033; Fig. 1; Examiner notes: the use of the alternative language “or” in the transitional phrase (i.e. comprising “or” consists of) requires that claim to be examined either as inclusive or exclusive to additional unrecited elements or steps.  The claim have been examined as inclusive. See MPEP: 2111.03).
DeVries does not specifically disclose the method wherein the display area comprises a control film with at least one control element, the control film being optically transparent in one or more sections thereof and opaque in one or more other sections thereof, and wherein the method comprises connecting at least the optically transparent section(s) of the control film by an optically clear first adhesive element with a display lying therebelow and connecting the opaque 
Tanaka a method for producing a control and display area comprising a control film [5, 10, 13, 14, 15, 60; Fig. 4-5, 6(c)-6(h); ¶¶ 0040, 0059] having at least one control element [35, 40, 95, 97; Fig. 4-5, 6(c)-6(h), 7; ¶¶ 0040, 0059, 0080-0082], the control film being optically transparent in a section [13, “nominal touch region”; Fig. 5, 6(d), 7; ¶¶ 0040, 0059, 0069] thereof and opaque in a section [60; Fig. 4-5, 6(c)-6(h); ¶¶ 0061-0064] thereof, at least the optically transparent section of the control film being connected by an optically clear first adhesive element [¶¶ 0059, 0069; See 8171 Data Sheet: Pg. 3, Left side, First bullet]; with a display [25; Fig. 4-5, 6(c)-6(h); ¶ 0059] lying therebelow [Fig. 4; ¶¶ 0059, 0075; Examiner notes: Tanaka discloses the display (25; Fig. 4) as being optically bonded to back surface (15; Fig. 4) of the control film (5; Fig. 4) by the 3M™ Optical Clear Adhesive 8171-optically transparent bonding material (see 8171 Data Sheet), such that the images on the display are visible through substrate {control element, 5; Fig. 4-5, 6(c)-6(h)} in the transparent section (13; Fig. 5, 6(d), 7).] and the opaque section, at least in part, being connected by a second adhesive element (“double sided adhesive”; ¶ 0075) with a housing [57, 61, 63, 71, 77; Fig. 6(e)-6(f); ¶ 0074] lying therebelow [Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  Tanaka clearly depicts the opaque section {60; Fig. 6(e)-6(f)} directly connected to the housing {63; Fig. 6(e)-6(f)} and describes the housing {63; Fig. 6(e)-6(f)} as having double sided adhesive applied to fasten to the back surface {15; Fig. 6(e)-6(f)} of control element {5; Fig. 6(e)-6(f)}.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Tanaka discloses the opaque section {60; Fig. 6(e)-6(f)} as being directly adhered to the housing {63; Fig. 6(e)-6(f)} by double sided adhesive.] for the purpose of providing a touch sensitive surface that has minimal optical degradation of the displayed image (¶ 0004).



Regarding Claim 16, the modified device of DeVries discloses the touch screen display controller wherein the second adhesive element is a double-sided adhesive tape (See Tanaka: ¶ 0075).
Regarding Claim 17, the modified device of DeVries discloses the touch screen display controller of claim 16, shown above. 
The modified device of DeVries does not specifically disclose the touch screen display controller wherein the second adhesive element being double-sided adhesive tape is optically clear.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to utilize an optically clear double-sided adhesive tape as the second adhesive element in modified device of DeVries because Applicant has not disclosed that the use of a  double-sided adhesive tape being optically clear as the second adhesive element provides an advantage, is used for a particular purpose, or solves a stated problem indicating simply that an optically clear double-sided adhesive tape “for example” may be used as the second adhesive element (See Applicant’s Specification: Pg. 7 ln 2-5). One of ordinary skill in the art, furthermore, would have expected the double-sided adhesive tape of the second adhesive element 
Therefore, it would have been prima facie obvious to modify the modified device of DeVries to obtain the invention as specified in claim 17 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired connection between the opaque section and the housing of the medical ventilator and thus fails to patentably distinguish over the modified device of DeVries.

Regarding Claim 18, the modified device of DeVries discloses the touch screen display controller wherein the optically clear double-sided adhesive tape comprises an acrylate adhesive (See Tanaka: ¶ 0059; See 8171 Data Sheet: “Adhesive Type: Acrylic”; Pg. 1, Left side, Construction Table).
Regarding Claim 19, the modified device of DeVries discloses the touch screen display controller of claim 1, shown above.
The modified device of DeVries does not explicitly disclose the second adhesive element is formed by a liquid adhesive. 
Applicant disclose that liquid adhesive and double-sided adhesive tape could all be used be used as the second adhesive element to achieve the same result and thus liquid adhesive and double-sided adhesive tape were recognized equivalents before the effective filing date of the invention (See Applicant’s Specification: Pg. 7 ln 2-5). Furthermore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to utilize liquid adhesive as the second adhesive element in the modified device of DeVries because Applicant has not disclosed that the use of a liquid adhesive as the second adhesive element provides an advantage, is used for a particular purpose, or solves a stated problem indicating simply that a liquid adhesive “for example” may be used as the second adhesive element (See 
Therefore, it would have been prima facie obvious to modify the modified device of DeVries to obtain the invention as specified in claim 19 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired connection between the opaque section and the housing of the medical ventilator and thus fails to patentably distinguish over the modified device of DeVries.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries in view of Tanaka as applied to claim 1 above, and further in view of Tanaami (U.S. Pub. No 2011/0221702).
Regarding Claim 8, the modified device of DeVries discloses the touch screen display controller wherein the control film has a multi-layered design [5, 60; Fig. 4, 6(c)-6(h); ¶¶ 0040, 0059, 0069; Examiner notes: Tanaami disclose the control film comprises a plurality of layers (5, 60; Fig. 4, 6(c)-6(h)) portion.] and has a thickness of at most about 3 mm [Examiner notes: Because Applicant has not provided any details to ascertain how the term “about” affects the 3 mm thickness of the control film broadest reasonable interpretation is applied. Specifically, the term “about” is interpreted to alter the 3 mm thickness of the control film by ±5%, thus the max thickness of the control film is interpreted to be between 2.85 to 3.15 mm.  Tanaami disclose that the thickness of substrate 5 is about 3 mm (±5% being 2.85-3.15 mm; See Tanaami: ¶ 0068) and the thickness of the acoustically benign layer (60, i.e. opaque section) is .12-20 mm (See Tanaami: ¶ 0064). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 
The modified device of DeVries does not specially disclose the touch screen display controller comprising, at least in part, polyester and/or polycarbonate and conductor track structures for the control elements.
Tanaami teaches an input device using a touch screen comprising a control film (1, 4, 7; Fig. 1-4) having a polycarbonate portion (4; Fig. 1; ¶ 0045) and conductor track structures (50, 51, 60, 61; Fig. 2; ¶¶ 0059-0062) for control elements (60a, 60b, 60c, 60d, 60e, 60f, 60g, 60h, 60i; Fig. 2; ¶¶ 0059-0062) for the purpose of preventing reflection (¶ 0045) and switching on and off the control elements (¶ 0062). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify control film of the modified device of DeVries to include the polycarbonate portion and the conductor track structures for the control elements as taught by Tanaami for the purpose of BLA preventing reflection (See Tanaami: ¶ 0045) and switching on and off the control elements (See Tanaami: ¶ 0062).

Regarding Claim 14, the modified device of DeVries discloses the touch screen display controller, shown above. 
The modified device of DeVries does not disclose the touch screen display controller wherein an area of the control film is at least twice the size of an area of the display.
Tanaami teaches an input device using a touch screen comprising a control film (1, 7; Fig. 1-4) and a display (8; Fig. 1); wherein an area of the control film (A, Fig. B annotated below, A, Fig. C annotated below and 1, 1a, 1b; Fig. 2, 3A, 3B) is at least twice the size of an area of the display [area of the control film not masked by the illumination film (7; Fig. 1, 3A, 3B; ¶ 0047) 

    PNG
    media_image2.png
    212
    535
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Tanaami. 

    PNG
    media_image3.png
    302
    565
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3B of Tanaami.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of DeVries to include the area of the control film as being at least twice the size of the area of the display, as taught by Tanaami for the purpose of providing an analog switch area (See Tanaami: 1a; Fig. 2, 3A, 3B) for use as display and touch screen (See Tanaami: ¶ 0052) and a fixed switch area (See Tanaami: 1b; Fig. 2, 3A, 3B) for the operation of fixed switches (See Tanaami: ¶ 0052) in the predetermined positions on the control film to be turned on (See Tanaami: ¶ 0052), such that the fixed switch area is large enough to accommodate the necessary controls.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-19, filed October 13, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments claim 14 filed October 13, 2020 have been fully considered but they are not persuasive. Applicant asserts that prior art of record Tanaami fails to disclose or suggest an area of the control film is at least twice the size of an area of the display, as recited in claim 14. Examiner respectfully disagrees. Claim 14 recites that the area of the control film is larger than the area of the display; more specifically, that the area of the control film is at least double the area display.  Tanaami discloses the control film as having an area (A, Fig. B annotated above, A, Fig. C annotated above and 1; Fig. 1) divided into an analog switch area (1a; Fig. 2, 3A, 3B) for use as display and touch screen [¶ 0052; corresponding with: B, Fig. B annotated above and B, Fig. C annotated above, that is masked by the illumination film (7; Fig. 1, 3A, 3B; ¶ 0047).] and a fixed switch area (1b; Fig. 2, 3A, 3B) for the operation of fixed switches (¶ 0052).  Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, one of ordinary skill in the art would reasonably conclude that the display area (B, Fig. B annotated above and B, Fig. C annotated above) is at least half the total area of the control film (A, Fig. C annotated above, A, Fig. C annotated above and 1; Fig. 1) or, put another way, that the total area of the control film (A, Fig. C annotated above, A, Fig. C annotated above and 1; Fig. 1) is at least double the he display area (B, Fig. B annotated above and B, Fig. C annotated above). Therefore, Applicant’s arguments have been considered and are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Examiner, Art Unit 3785